EXHIBIT (q)(43) POWER OF ATTORNEY Scott E. Eston and Harriett Tee Taggart, as Trustees of the following trusts, each a Massachusetts business trust (the Portfolio), do hereby severally constitute and appoint Thomas E. Faust Jr., Maureen A. Gemma, Barbara E. Campbell or Deidre E. Walsh, or any of them, to be true, sufficient and lawful attorneys, or attorney, to sign for each of us, in the name of each of us in the capacity indicated below, any Registration Statement and any and all amendments (including post-effective amendments) to a Registration Statement filed with the Securities and Exchange Commission on behalf of each of the respective Portfolios listed below, in respect of shares of beneficial interest and other documents and papers relating thereto: Portfolio Trust Asian Small Companies Portfolio Eaton Vance Growth Trust Boston Income Portfolio Eaton Vance Mutual Funds Trust Eaton Vance Series Trust II Build America Bond Portfolio Eaton Vance Mutual Funds Trust Cash Management Portfolio Eaton Vance Mutual Funds Trust Dividend Builder Portfolio Eaton Vance Special Investment Trust Emerging Markets Local Income Portfolio Eaton Vance Mutual Funds Trust Floating Rate Portfolio Eaton Vance Mutual Funds Trust Eaton Vance Special Investment Trust Focused Growth Portfolio Eaton Vance Growth Trust Global Dividend Income Portfolio Eaton Vance Mutual Funds Trust Global Growth Portfolio Eaton Vance Growth Trust Global Macro Absolute Return Advantage Portfolio Eaton Vance Mutual Funds Trust Global Macro Portfolio Eaton Vance Mutual Funds Trust Global Opportunities Portfolio Eaton Vance Mutual Funds Trust Government Obligations Portfolio Eaton Vance Mutual Funds Trust Greater China Growth Portfolio Eaton Vance Growth Trust Greater India Portfolio Eaton Vance Special Investment Trust High Income Opportunities Portfolio Eaton Vance Mutual Funds Trust Inflation-Linked Securities Portfolio Eaton Vance Special Investment Trust International Equity Portfolio Eaton Vance Mutual Funds Trust International Income Portfolio Eaton Vance Mutual Funds Trust Investment Grade Income Portfolio Eaton Vance Mutual Funds Trust Eaton Vance Special Investment Trust Large-Cap Core Research Portfolio Eaton Vance Mutual Funds Trust Eaton Vance Special Investment Trust Large-Cap Growth Portfolio Eaton Vance Special Investment Trust Large-Cap Value Portfolio Eaton Vance Special Investment Trust MSAM Completion Portfolio Eaton Vance Mutual Funds Trust MSAR Completion Portfolio Eaton Vance Mutual Funds Trust Multi-Cap Growth Portfolio Eaton Vance Growth Trust Eaton Vance Special Investment Trust Multi-Sector Portfolio Eaton Vance Mutual Funds Trust Parametric Structured Absolute Return Portfolio Eaton Vance Mutual Funds Trust Senior Debt Portfolio Eaton Vance Mutual Funds Trust Short-Term U.S. Government Portfolio Eaton Vance Mutual Funds Trust Eaton Vance Special Investment Trust Small-Cap Portfolio Eaton Vance Special Investment Trust SMID-Cap Portfolio Eaton Vance Growth Trust Eaton Vance Special Investment Trust Special Equities Portfolio Eaton Vance Special Investment Trust Tax-Managed Growth Portfolio Eaton Vance Mutual Funds Trust Eaton Vance Series Trust Tax-Managed International Equity Portfolio Eaton Vance Mutual Funds Trust Tax-Managed Mid-Cap Core Portfolio Eaton Vance Mutual Funds Trust Tax-Managed Multi-Cap Growth Portfolio Eaton Vance Mutual Funds Trust Tax-Managed Small-Cap Portfolio Eaton Vance Mutual Funds Trust Tax-Managed Small-Cap Value Portfolio Eaton Vance Mutual Funds Trust Tax-Managed Value Portfolio Eaton Vance Mutual Funds Trust Worldwide Health Sciences Portfolio Eaton Vance Growth Trust IN WITNESS WHEREOF We have hereunto set our hands on the date set opposite our respective signatures. Signature Title Date /s/ Scott E. Eston Trustee October 17, 2011 Scott E. Eston /s/ Harriett Tee Taggart Trustee October 17, 2011 Harriett Tee Taggart 2
